Per Curiam:
The original order for examination of the defendant before trial was clearly insufficient because it named no officer or manag*896ing agent oí defendant to be examined. The amended order from which this appeal is taken undertook to supply this deficiency by inserting- certain names, but was founded on no affidavit showing that the persons named were officers or managing agents. Indeed, the papers in the case seem to indicate that they were not. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion to vacate order granted, with ten dollars costs. Present—Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.